DETAILED ACTION
This action is responsive to the following communication: the response filed 12/7/2020.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 9-27 are withdrawn; 1-8 are pending.  

Claim Objections
Claim 1 is objected to because of the following informalities (i.e. lack of antecedent):  it appears that “the bits of row address” in line(s) 7 was meant to be --bits of row address--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-3, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2013/0182517) in view of Kim et al. (US 2013/0117636 ‒hereinafter “Kim”).

Regarding claim 1, Kong discloses a semiconductor apparatus comprising:
a first repair circuit (fig. 2) configured to activate a redundant bit line (fig. 3: row redundancy signal RCON activates a redundant bit line; para 0045) of a cell array region (i.e. a cell array region comprising word lines and bit lines; para 0047) by comparing (fig. 3: via comparator 233) a column address (fig. 3: ADD2<0:M>) and a specified bit (fig. 3: ADD1<2>) of a row address (fig. 3: ADD1<0:N>) with a first repair information (fig. 3: FA<2>; para 0037); and
wherein the specified bit (fig. 3: ADD1<2>) is less than all of the bits of the row address (i.e. ADD1<2> is a second bit of all of row address bits <0:N>).
Kong does not expressly disclose a first main decoder configured to perform a normal access to the cell array region by decoding the column address.
Kim discloses a first main decoder (fig. 5: 220) configured to perform a normal access (an access to normal word line of the cell array region is considered a normal access; para 0112) to the cell array region (fig. 5: 210) by decoding (para 0105) the column address (fig. 5: CA).
Column decoders for decoding column address in standard memory operations are common and well known in the art.  Therefore, it would have been obvious to one with (para 0107 of Kim).  Such a conclusion is reasonably expected because one of ordinary skill in the art would have been capable of recognizing that with the arrangement of the aforementioned elements, where each element performs the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious. 

Regarding claim 2, Kong discloses semiconductor apparatus, wherein the first repair information is stored within the first repair circuit (fig. 2: via fail address storage unit 210) and the column address and the row address are received externally from the first repair circuit (i.e. received from outside; para 0042).

Regarding claim 3, Kong does not expressly disclose the semiconductor apparatus, wherein the specified bit of the row address is a most significant bit of the row address.
However, Kong teaches comparing a specified bit of the row address (fig. 3: ADD1<0>) as a first bit of the row address (i.e. a first bit in row address bits <0:N>).
It is common and well known in the art that a first bit can be considered a most significant bit.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the first bit of Kong is modifiable as a most significant bit (para 0018), for the purpose of performing redundancy operations as is consistent with known practices in the prior art.

Regarding claim 5, Kong discloses the semiconductor apparatus, further comprising:
configured to activate a redundant word line (fig. 3: column redundancy signal CCON activates a redundant word line; para 0046) of the cell array region by comparing (fig. 3: via comparator 234) the row address and a specified bit (fig. 3: ADD2<1>) of the column address with a second repair information (fig. 3: FA<3>; para 0037).
Kong, as modified, does not expressly disclose a second repair circuit, and a second main decoder configured to perform a normal access to the cell array region by decoding the row address.
Kim discloses a second repair circuit (fig. 5: 288), and a second main decoder (fig. 5: 230) configured to perform a normal access (an access to normal word line of the cell array region is considered a normal access; para 0026) to the cell array region (fig. 5: 210) by decoding (para 0105) the row address (fig. 5: RA).
Row decoders for decoding row address in standard memory operations are common and well known in the art.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kong is modifiable as taught by Kim for the purpose of facilitating data accessing schemes and performing repair operations on faulty cells (para 0107 of Kim).  Such a conclusion is reasonably expected because one of ordinary skill in the art would have been capable of recognizing that with the arrangement of the aforementioned elements, where each element performs the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious. 

Regarding claim 7, Kong does not expressly disclose the semiconductor apparatus, wherein the specified bit of the row address is a most significant bit of the row address.
However, Kong teaches comparing a specified bit of the column address (fig. 3: ADD2<0>) as a first bit of the column address (i.e. a first bit in column address bits <0:M>).
It is common and well known in the art that a first bit can be considered a most significant bit.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the first bit of Kong is modifiable as a most significant bit (para 0018), for the purpose of performing redundancy operations as is consistent with known practices in the prior art.

Regarding claim 8, Kong discloses the semiconductor apparatus, the column address and the row address are received externally from the second repair circuit (i.e. received from outside; para 0042).
Kong does not expressly disclose wherein the second repair information is stored within the second repair circuit.
Kim discloses the second repair information (fig. 5: FAIL_CA) is stored within the second repair circuit (fig. 5: via CAM_C of circuit 288).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kong is modifiable as taught by Kim for the purpose of facilitating data accessing schemes and performing repair operations on faulty cells (para 0107 of Kim).  Such a conclusion is reasonably expected because one of ordinary skill in the art would have been capable of recognizing that with the arrangement of the aforementioned elements, where each element performs the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious. 

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2013/0182517) in view of Kim et al. (US 2013/0117636 ‒hereinafter “Kim”), and further in view of Fukuda et al. (US 6,259,636, ‒hereinafter “Fukuda”).

Regarding claim 4, Kong discloses the semiconductor apparatus, wherein the first repair circuit is configured to comparing the column address and the specified bit of the row address with the first repair information (fig. 3).
Kong, as modified, does not expressly disclose block the column address from being supplied to the first main decoder by comparing.
Fukuda discloses block the column address from being supplied to the first main decoder by comparing (fig. 8A: column address YA is considered block, i.e. not supplied to first main decoder 5, if after comparison the repair circuit 8A outputs signal XRE instead of signal YRE).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kong is modifiable as taught by Fukuda for the purpose of providing the device with replacement control circuits for storing a faulty address to flexibly respond to the fault in each dimension in an address space and thereby the flexibility of redundancy can be improved (col. 4 lines 9-14 of Fukuda).

Regarding claim 6, Kong discloses the semiconductor apparatus, is configured to comparing the row address and the specified bit of the column address with the second repair information (fig. 3).

Kim discloses the second repair circuit (fig. 5: 288).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kong is modifiable as taught by Kim for the purpose of facilitating data accessing schemes and performing repair operations on faulty cells (para 0107 of Kim).  Such a conclusion is reasonably expected because one of ordinary skill in the art would have been capable of recognizing that with the arrangement of the aforementioned elements, where each element performs the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious. 
Fukuda discloses block the row address from being supplied to the second main decoder by comparing (fig. 8A: row address XA is considered block, i.e. not supplied to second main decoder 4, if after comparison the repair circuit 8A outputs signal YRE instead of signal XRE).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kong is modifiable as taught by Fukuda for the purpose of providing the device with replacement control circuits for storing a faulty address to flexibly respond to the fault in each dimension in an address space and thereby the flexibility of redundancy can be improved (col. 4 lines 9-14 of Fukuda).

Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-           (fax 571-273-2267).  The examiner can normally be reached on M Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                           /UYEN SMET/
[AltContent: connector]                                                                                 	Primary Examiner, Art Unit 2824